DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Group III, (composition with or derived from microbial cells comprising PUFA) in the reply filed on 2/21/2021 is acknowledged. 
The traversal is on the grounds that there is no serious burden in searching and examining claimed of Groups III (microbial cells) and IV (plant cells) including amended and newly submitted claims. This is not found persuasive because different groups of claims are drawn to different products and they have different scope as claimed and, thus, the references that would be applied to one group of claims would not necessarily anticipate or render obvious the other group, Moreover, the literature search, particularly relevant in this art, is not co-extensive and is much more important in evaluating the burden of search.  Burden in examining materially different groups having materially different issues also exists. Clearly different searches and issues are involved with each group. For these reasons, the restriction requirement is deemed proper and is adhered to. The restriction requirement is hereby made FINAL.
Claims 1-6, 9-12, 14 as amended and new claims 16-18 as filed on 2/11/2021 are under examination as directed to the elected Group III. 
Claim Rejections - 35 USC § 112
Indefinite 
Claims 1-6, 9-12, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it fails to point out differences between components (i) and (ii) since both are composiotns comprising PUFA. Claim 1 is indefinite because it contains non-elected subject matter such as “plant cells”-containing composition. 
For examination in the instant prosecution claim 1 is interpreted as drawn to incorporation of PUFA of microbial origins in accordance with Applicants’ election and in view of lack of clear differences between components (i) and (ii) as claimed and as disclosed. In view of specification (page 6, lines 1-2), as long as PUFA is present there is no clear differences between cells with PUFA and PUFA-containing composition comprising cells. 
Claim 1, line 1, is rendered indefinite by term or symbol (I) because it is unclear what is encompassed or intended as (I).
Claim 4 is indefinite because it is unclear what is meaning of symbol “D (v, 0.5)” in the lack of clear definitions. In view of specification “D (v, 0.5)” relates to at last 2 different ranges while “D (v, 0.1)” and “D (v, 0.95)” relates ranges overlapping ranges to “D (v, 0.5)” (specification page 3, lines 11-20). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9-12, 14 and 16-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,057,819 (Ross).
US 8,057,819 (Ross) discloses a blend formulation in a form of a particulate or a powder for filling capsules oral administration (see abstract, see col. 4, lines 65-67), wherein the powder blend comprising: 
(i)/(ii) a composition with at least 50% of PUFA (DHA and EPA) of microbial origins (col. 5, lines 38-40, 51-52; see col. 4, line 59) and some remaining contents of original source (col. 5, line 40) that would “microbial” cell debris; and 
(iii) silicate or silicone dioxide (col.1, line 24, lines 33-36) is a ratio to DHA/PUFA such as 1:1 to 1:4 (col. 8, line 20) and thus, in amount 50% and less. 
Thus, the cited US 8,057,819 (Ross) anticipates claim 1.
As applied to claims 2 and 9, in the cited blend the moisture content is as low as 3% (col. 4, lines 63-64). 
With respect to claim 4, it is noted that PUFA-containing particulate blend has average particle sizes 200 mesh, which is about 840 microns, that fall within the claimed range 100 to 1500 microns.

As applied to claims 10-12, the cited blend containing PUFA or DHA has “oil” (same as fatty acid including DHA) content in the range up to 80% (col. 5, line 38); and DHA is omega-3 fatty acids (see col. 13, footnotes under table 1). 
As applied to clams 14, 16 and 17: the cited blend contains DHA of microbial origins derived from microorganism of the order Thraustochytriales such as Schizochytrium (col. 4, line 59) as well other materials from the source (col. 5, line 40) or from the microbial source or “microbial cells” within the broadest reasonable meaning of the claims. 
As applied to claim 18, the cited blend is used for filing capsules for oral administration (see abstract), and, thus, it is incorporated into feed products within the broadest reasonable meaning of the claims.
Thus, the cited US 8,057,819 (Ross) anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,057,819 (Ross) and US 8,545,896 (Perrin et al).

US 8,057,819 (Ross) is silent about incorporation of sepiolite (same as magnesium silicate, see instant specification page 3, line 6) into the PUFA (omega-3, DHA) - containing formulation.
However, US 8,545,896 (Perrin et al) teaches incorporation of magnesium silicate (col. 5, line 58) into the PUFA (DHA, omega-3) - containing formulation (abstract and col. 5, lines 61-65), wherein the source of DHA is microbial cells (col. 6, line 2).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute magnesium silicate (sepiolite) for silicate (silicone dioxide) in the PUFA (DHA, omega-3) - containing formulation of US 8,057,819 (Ross) with a reasonable expectation of success for providing health beneficial PUFA-containing formulation suitable for oral administration because both magnesium silicate/sepiolite and silicone dioxide have been used in the PUFA (DHA, omega-3) - containing formulations suitable for oral administration and beneficial for health. This is considered to be a substitution of equivalents. Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-12, 14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or a natural phenomenon without significantly more. 
The claims recite a composition comprising: 1) microbial cells and/or PUFA of microbial origin; and 2) silicate in about equal amounts. All components recited claims including cells (claims 1, 14, 16), PUFA or DHA/EPA (claims 1, 9-12, 17), silicate or sepiolite (claims 1, 3 and 4), other materials including waxes and oils (claims 5-6) are natural products. Therefore, as a whole claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterpart by structure or function.
This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 23, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653